PER CURIAM.
This is an appeal by the defendant-appellant from a final decree of divorce in favor of the plaintiff-appellee.
It is a well-established rule of law that the chancellor’s findings of fact and conclusions of law come to the appellate court with a presumption of correctness and will not be disturbed unless they are clearly erroneous.
 It is incumbent upon the appellant to clearly demonstrate reversible error, which, upon careful consideration of the record, we find the appellant herein has failed to do. Therefore, the final decree appealed is hereby affirmed.
LILES, Acting C. J., HOBSON, J., and ODOM, ARCHIE M., Associate Judge, concur.